    Case: 1:18-cv-05263 Document #: 118 Filed: 10/05/20 Page 1 of 9 PageID #:377




                            UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

 JAMES JOHNSON,                                                  )
                                                                 )
                                              Plaintiff,         )    18 C 5263
                                                                 )
                              vs.                                )    Judge Gary Feinerman
                                                                 )
 OFFICER TAYLOR, SERGEANT DUNN, and                              )
 SERGEANT BEACHEM,                                               )
                                                                 )
                                          Defendants.            )

                               MEMORANDUM OPINION AND ORDER

       James Johnson sues three Cook County Jail correctional officers under 42 U.S.C. § 1983

for allegedly failing to protect him from an attack by a fellow detainee and failing to provide him

medical treatment after the attack. Doc. 94. Defendants move under Civil Rule 12(b)(6) to

dismiss the operative complaint. Doc. 95. The motion is granted in part and denied in part.

                                            Background

       In resolving a Rule 12(b)(6) motion, the court assumes the truth of the operative

complaint’s well-pleaded factual allegations, though not its legal conclusions. See Zahn v. N.

Am. Power & Gas, LLC, 815 F.3d 1082, 1087 (7th Cir. 2016). The court must also consider

“documents attached to the complaint, documents that are critical to the complaint and referred

to in it, and information that is subject to proper judicial notice,” along with additional facts set

forth in Johnson’s brief opposing dismissal, so long as those additional facts “are consistent with

the pleadings.” Phillips v. Prudential Ins. Co. of Am., 714 F.3d 1017, 1020 (7th Cir. 2013)

(internal quotation marks omitted). The facts are set forth as favorably to Johnson as those

materials allow. See Pierce v. Zoetis, Inc., 818 F.3d 274, 277 (7th Cir. 2016). In setting forth the




                                                   1
    Case: 1:18-cv-05263 Document #: 118 Filed: 10/05/20 Page 2 of 9 PageID #:378




facts at the pleading stage, the court does not vouch for their accuracy. See Goldberg v. United

States, 881 F.3d 529, 531 (7th Cir. 2018).

       Johnson identifies as “a member of the transgender community.” Doc. 94 at ¶ 4. On

December 19, 2016, while a pretrial detainee at Cook County Jail, Johnson was attacked by

another detainee. Id. at ¶¶ 3, 9. He sustained serious injuries, and the Jail placed him in

protective custody. Id. at ¶¶ 10-11.

       On the evening of January 2, 2017, Johnson used the Jail’s dayroom area to make a

phone call. Id. at ¶¶ 13-14. Before placing the call, Johnson told Officer Taylor not to allow a

detainee named Francisco Garcia into the dayroom area because Johnson feared an attack from

Garcia. Id. at ¶¶ 13, 15. Garcia and Johnson were not supposed to be in the same area anyway,

as Johnson was in protective custody and Garcia was not. Id. at ¶¶ 11, 17-18. Officer Taylor

nonetheless allowed Garcia to enter the dayroom area, where he attacked Johnson. Id. at ¶¶ 16,

19-20. Taylor, Sergeant Dunn, and Sergeant Beachem eventually intervened, but only after

Garcia had seriously injured Johnson. Id. at ¶¶ 21, 23-24.

       The three officers delayed intervening because they bore animus against Johnson due to

his transgender status. Id. at ¶¶ 22, 45-46. In addition, although Johnson asked the officers for

medical attention to treat the serious injuries he sustained, they refused to provide him with

medical treatment, both immediately after the attack and later. Id. at ¶¶ 53-55.

                                             Discussion

       The operative complaint—which is the third amended complaint, and the first prepared

by able recruited counsel—brings a failure-to-protect claim, an equal protection claim, and an

inadequate medical care claim. Doc. 94. Defendants move to dismiss all three claims. Doc. 95.




                                                 2
     Case: 1:18-cv-05263 Document #: 118 Filed: 10/05/20 Page 3 of 9 PageID #:379




I.     Failure-to-Protect Claim

       Failure to protect pretrial detainees from violence at the hands of other detainees violates

the Fourteenth Amendment’s Due Process Clause. See Fisher v. Lovejoy, 414 F.3d 659, 661 (7th

Cir. 2005) (“The Due Process Clause … protects pre-trial detainees from punishment and places

a duty upon jail officials to protect pre-trial detainees from violence.”). To state an Eighth

Amendment failure-to-protect claim against a prison official, a convicted prisoner must allege

that: (1) the official intentionally caused him to be confined “‘under conditions posing a

substantial risk of serious harm’”; and (2) the official “acted with ‘deliberate indifference’ to his

health or safety.” Santiago v. Walls, 599 F.3d 749, 756 (7th Cir. 2010) (quoting Farmer v.

Brennan, 511 U.S. 825, 834 (1994)). But for a pretrial detainee proceeding under the Due

Process Clause, the deliberate indifference standard morphs into an objective one, requiring

more than negligence or gross negligence, but less than subjective intent to harm. See Hardeman

v. Curran, 933 F.3d 816, 821-23 (7th Cir. 2019); Miranda v. Cnty. of Lake, 900 F.3d 335, 350-54

(7th Cir. 2018); see also Castro v. Cnty. of Los Angeles, 833 F.3d 1060, 1071 (9th Cir. 2016) (en

banc) (explaining that for a failure-to-protect claim, the objective standard requires a detainee to

show that “[t]he defendant did not take reasonable available measures to abate th[e] risk, even

though a reasonable officer in the circumstances would have appreciated the high degree of risk

involved—making the consequences of the defendant’s conduct obvious”) (cited with approval

by Miranda, 900 F.3d at 351-54).

       Defendants argue that Johnson fails to state a failure-to-protect claim because the

complaint does not allege that they knew Garcia posed a substantial risk to Johnson. Doc. 95 at

5-7. The argument easily fails as to Officer Taylor. The complaint alleges that before Johnson

placed his phone call, he told Taylor “not [to] let inmate Garcia out into the dayroom with

[Johnson] because [Johnson] was afraid of harm from inmate Garcia.” Doc. 94 at ¶ 15. The


                                                  3
    Case: 1:18-cv-05263 Document #: 118 Filed: 10/05/20 Page 4 of 9 PageID #:380




complaint further alleges that Taylor “disregarded” that instruction and “let inmate Garcia into

the dayroom.” Id. at ¶ 16. Adding Taylor’s alleged knowledge that Johnson was in protective

custody, id. at ¶ 17, there is enough to state a claim that Taylor violated Johnson’s due process

rights by failing to protect him from an attack by Garcia. See LaBrec v. Walker, 948 F.3d 836,

842-46 (7th Cir. 2020) (explaining that “an articulation of a specific threat” by a prisoner suffices

to put a correctional officer on notice, even under the Eighth Amendment standard); Gevas v.

McLaughlin, 798 F.3d 475, 480-82 (7th Cir. 2015) (“In failure to protect cases, [a] prisoner

normally proves actual knowledge of impending harm by showing that he complained to prison

officials about a specific threat to his safety.”) (alteration in original) (internal quotation marks

omitted); Brown v. Budz, 398 F.3d 904, 915 (7th Cir. 2005) (“[W]e have often found deliberate

indifference where custodians know of threats to a specific detainee posed by a specific

source … .”).

        The question is closer as to Sergeant Dunn and Sergeant Beachem because the complaint

does not allege that Johnson told either officer anything specific about Garcia before the attack.

Doc. 94 at ¶¶ 13-19. But the complaint does allege that after the attack began, Dunn and

Beachem “intentionally failed to intervene because they knew that [Johnson] was transgender

and did not like his identification as such.” Id. at ¶¶ 21-22. Putting aside their motivation for the

moment, the allegation is that Dunn and Beachem intentionally failed to act to protect Johnson

from a danger they knew was ongoing. That suffices to state a failure-to-protect claim. See

Velez v. Johnson, 395 F.3d 732, 734-36 (7th Cir. 2005) (holding that a pretrial detainee stated a

claim against a jail official who took too long to respond to an emergency); see also Cesal v.

Moats, 851 F.3d 714, 722 (7th Cir. 2017) (“Intentional delays in medical care may constitute

deliberate indifference, even if the inmate’s medical condition is non-life threatening.”).




                                                   4
      Case: 1:18-cv-05263 Document #: 118 Filed: 10/05/20 Page 5 of 9 PageID #:381




II.     Equal Protection Claim

        Johnson’s equal protection claim alleges that Defendants allowed Garcia to attack

Johnson and delayed intervening to stop the attack because Johnson identifies as transgender.

Doc. 94 at ¶¶ 21-22, 45-46. The Seventh Circuit has not yet decided whether transgender people

are a protected class for Fourteenth Amendment purposes. See Whitaker ex rel. Whitaker v.

Kenosha Unified Sch. Dist. No. 1 Bd. of Educ., 858 F.3d 1034, 1051 (7th Cir. 2017) (“[T]his case

does not require us to reach the question of whether transgender status is per se entitled to

heightened scrutiny.”); see also Tay v. Dennison, 2020 WL 2104962, at *17 (S.D. Ill. May 1,

2020) (“Neither the Seventh Circuit nor the Supreme Court has determined whether transgender

individuals constitute a protected class.”). But even without heightened scrutiny, a jail official

violates a detainee’s equal protection rights by “intentionally treat[ing] [him] differently from

others similarly situated” if “there is no rational basis for the difference in treatment.” Geinosky

v. City of Chicago, 675 F.3d 743, 747 (7th Cir. 2012) (quoting Engquist v. Or. Dep’t of Agric.,

553 U.S. 591, 601 (2008)). That is precisely what Johnson alleges here, as a detainee’s

identification as transgender is not a rational reason for failing to protect him from another

detainee. Doc. 94 at ¶ 47 (alleging that in failing to protect Johnson, Defendants treated him

differently from detainees who do not identify as transgender).

        Defendants contend that Johnson’s equal protection claim is barred by the statute of

limitations. According to Defendants, the claim first appeared in the third amended complaint,

which was filed on June 2, 2020, well over two years after the attack. See Regains v. City of

Chicago, 918 F.3d 529, 533 (7th Cir. 2019) (“[W]e look to the law of the state in which the

personal injury occurred to determine the length of the [§ 1983] statute of limitations. Under

Illinois law, a plaintiff must bring a personal injury action within two years after its accrual.”)




                                                  5
       Case: 1:18-cv-05263 Document #: 118 Filed: 10/05/20 Page 6 of 9 PageID #:382




(citation omitted). That argument fails, as the claim relates back to Johnson’s original complaint,

which was filed within two years of the attack.

         Civil Rule 15(c) provides that “[a]n amendment to a pleading relates back to the date of

the original pleading when … the amendment asserts a claim or defense that arose out of the

conduct, transaction, or occurrence set out—or attempted to be set out—in the original

pleading.” Fed. R. Civ. P. 15(c)(1)(B). “The criterion of relation back is whether the original

complaint gave the defendant enough notice of the nature and scope of the plaintiff’s claim that

he shouldn’t have been surprised by the amplification of the allegations of the original complaint

in the amended one.” Santamarina v. Sears, Roebuck & Co., 466 F.3d 570, 573 (7th Cir. 2006).

Defendants concede that the equal protection claim “is premised on [Johnson’s] identification as

transgender on January 2, 2017[,] and the resulting injury on the same day at the hands of inmate

… Garcia.” Doc. 95 at 14. In other words, the claim arises out of Garcia’s attack—the same

incident giving rise to the failure-to-protect claim, which was brought in Johnson’s original

(pro se) complaint. Doc. 1 at 4-5. The equal protection claim thus relates back to the original

complaint, and because Johnson filed that complaint in August 2018—well within two years of

the attack—the claim is timely. See Neita v. City of Chicago, 830 F.3d 494, 498 (7th Cir. 2016)

(“The original complaint, which described [the plaintiff’s] arrest and the subsequent searches of

his person and business, was sufficient to put the defendant officers on notice that they would

have to defend against all claims arising out of this encounter … .”).

III.     Inadequate Medical Care Claim

         Johnson’s inadequate medical care claim is really two subclaims. The first claim is that

after Johnson was attacked, Defendants denied him medical care even though he “repeatedly

requested medical attention from [them], both through written letters and grievance reports as

well as through face-to-face communication.” Doc. 94 at ¶¶ 52-55. The second claim sounds in


                                                  6
    Case: 1:18-cv-05263 Document #: 118 Filed: 10/05/20 Page 7 of 9 PageID #:383




the register of a Monell claim, see Monell v. Dep’t of Soc. Servs., 436 U.S. 658 (1978), alleging

that Defendants have a “custom, policy, or practice” to show “deliberate indifference to the

medical needs of pre-trial detainees at … Cook County [Jail]” and to “provide inadequate

medical care and treatment to pre-trial detainees” there. Doc. 94 at ¶¶ 56-57.

       As to the second claim, “Monell claims focus on institutional behavior; for this reason,

misbehavior by one or a group of officials is only relevant where it can be tied to the policy,

customs, or practices of the institution as a whole.” Rossi v. City of Chicago,790 F.3d 729, 737

(7th Cir. 2015). But the complaint alleges only that Taylor, Dunn, and Beachem—three specific

officers—have a “custom, policy, or practice” to deny adequate medical care to pretrial

detainees, Doc. 94 at ¶¶ 56-57, and says nothing about broader policies or practices at Cook

County Jail. Moreover, the complaint says nothing about how any other pretrial detainee was

affected by the alleged policies or practices. See Daniel v. Cook Cnty., 833 F.3d 728, 734 (7th

Cir. 2016) (“To prove an official policy, custom, or practice within the meaning of Monell, [a

plaintiff] must show more than the deficiencies specific to his own experience … .”). The

Monell claim is therefore dismissed.

       As to the inadequate medical care claim against Defendants in their individual capacities,

Defendants argue that the complaint’s allegations “are extremely vague and fail to allege any

specific conduct on behalf of each Defendant.” Doc. 95 at 12. That is incorrect. The complaint

alleges that Johnson had “a serious medical need resulting from the January 2, 2017 incident,”

that he “repeatedly requested medical attention from Defendants,” and that Defendants

“[f]ail[ed] to provide” the requested attention. Doc. 94 at ¶¶ 53-55. That suffices to state an

inadequate medical care claim under the Due Process Clause. See Miranda, 900 F.3d at 353-54

(holding that a pretrial detainee has an inadequate medical care claim if the defendants’




                                                 7
    Case: 1:18-cv-05263 Document #: 118 Filed: 10/05/20 Page 8 of 9 PageID #:384




“deliberate failure to act was objectively unreasonable”). Defendants correctly observe that “the

law encourages non-medical … and administrative personnel at jails and prisons to defer to the

professional medical judgment of the physicians and nurses treating the prisoners in their care

without fear of liability for doing so,” Doc. 95 at 12 (quoting Berry v. Peterman, 604 F.3d 435,

440 (7th Cir. 2010)), but a corrections officer may not ignore a detainee’s requests for care. See

Miranda, 900 F.3d at 353-54 (holding that the defendants’ “intentional and knowing inaction”

could support liability); Arnett v. Webster, 658 F.3d 742, 751 (7th Cir. 2011) (“A prison official

acts with a sufficiently culpable state of mind when he knows of a substantial risk of harm to an

inmate and … fails to act in disregard of that risk.”).

                                            Conclusion

       Defendants’ motion to dismiss is granted in part and denied in part. Johnson’s failure-to-

protect and equal protection claims may proceed. Johnson’s inadequate medical care claim is

dismissed insofar as it purports to state a Monell claim against Defendants in their official

capacities, but it may proceed against Defendants in their individual capacities.

       Because the third amended complaint is Johnson’s first counseled complaint, the partial

dismissal is without prejudice. See Runnion ex rel. Runnion v. Girl Scouts of Greater Chi. &

Nw. Ind., 786 F.3d 510, 519 (7th Cir. 2015) (“Ordinarily, … a plaintiff whose original complaint

has been dismissed under Rule 12(b)(6) should be given at least one opportunity to try to

amend … .”). Johnson has until October 19, 2020 to file a fourth amended complaint. If he does

not do so, the dismissal of the inadequate medical care claim against Defendants in their official

capacities will convert automatically to a dismissal with prejudice, and Defendants shall answer




                                                  8
   Case: 1:18-cv-05263 Document #: 118 Filed: 10/05/20 Page 9 of 9 PageID #:385




the surviving portions of the third amended complaint by November 2, 2020. If Johnson files a

fourth amended complaint, Defendants shall file their responsive pleading by November 2, 2020.



October 5, 2020                                    ___________________________________
                                                         United States District Judge




                                              9
